Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 11, and 13-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Qiao (CN 108904833 A, provided in Applicant’s IDS of 2/10/2022).
Regarding claim 1, Qiao teaches an ultraviolet (UV) light sanitizing cart comprising: one or more first UV lamps configured to emit UV light (Fig. 1: first ultraviolet lamps 15); 
and one or more wand assemblies comprising one or more second UV lamps configured to emit UV light (Fig. 1: holding tube 10 and the head it is attached to; Fig. 3: second ultraviolet lamp 28), wherein the one or more wand assemblies are moveable between a stowed position and a deployed position (Fig. 1: clamp 11; pg. 5 par. 3: and the inner diameter of 11 and a holding tube 10 outer diameter is matched).
Regarding claim 2, Qiao teaches the UV light sanitizing cart of claim 1, as set forth, and teaches further comprising a body having a mobile base, wherein the one or more first UV lamps are secured to one or more portions of the body (Fig. 1: first ultraviolet lamps 15).
Regarding claim 3, Qiao teaches the UV light sanitizing cart of claim 1, as set forth, and teaches wherein the one or more wand assemblies are connected to the body through one or more tethers (conveying pipe 9).
Regarding claim 4, Qiao teaches the UV light sanitizing cart of claim 1, as set forth, and teaches wherein the one or more tethers comprise one or more of a power cord, a cable, or an air hose (pg. 5 par. 5: conveying pump 8 extracting box body of the sterilizing fluid 1 through the conveying pipe 9; NOTE: even though a fluid is circulating through the conveying pipe, the same hose structure, absent a teaching to the contrary, would be capable of conveying air, and thus the structure reads on an air hose). 
Regarding claim 5, Qiao teaches the UV light sanitizing cart of claim 1, as set forth, and teaches wherein the UV light sanitizing cart is a galley cart configured to be moved into and out of a compartment within a galley of an internal cabin of a vehicle (NOTE: this is a recitation of intended use, and so long as the prior art structure reads on the instant claimed structure, this limitation would be met because the same structure would be capable of the same function; in this case, absent any teaching to the contrary, the prior art structure is a cart, which would allow it to be moved into and out of a compartment within a galley of an internal cabin of a vehicle). 
Regarding claim 11, Qiao teaches the UV light sanitizing cart of claim 1, as set forth, and teaches wherein the one or more wand assemblies comprise: a handle (Fig. 3: holding tube 10); and a sanitizing head coupled to the handle, wherein the sanitizing head comprises the one or more second UV lamps (Fig. 3: shell 26, second ultraviolet lamps 28).
Regarding claim 13, Qiao teaches an ultraviolet (UV) light sanitizing method comprising: providing one or more first UV lamps configured to emit UV light on or within a UV light sanitizing cart (Fig. 1: first ultraviolet lamps 15); 
providing one or more wand assemblies comprising one or more second UV lamps configured to emit UV light (Fig. 1: holding tube 10 and the head it is attached to; Fig. 3: second ultraviolet lamp 28) on or within a UV light sanitizing cart, and moving the one or more wand assemblies between a stowed position and a deployed position (Fig. 1: clamp 11; pg. 5 par. 3: and the inner diameter of 11 and a holding tube 10 outer diameter is matched).
Regarding claim 14, Qiao teaches the UV light sanitizing cart of claim 1, as set forth, and teaches wherein said providing the one or more first UV lamps comprises securing the one or more first UV lamps to one or more portions of a body of the UV light sanitizing cart (Fig. 1: first ultraviolet lamps 15).
Regarding claim 15, Qiao teaches the UV light sanitizing cart of claim 1, as set forth, and teaches wherein said securing comprises connecting the one or more wand assemblies to the body through one or more tethers (conveying pipe 9).
Regarding claim 16, Qiao teaches the UV light sanitizing cart of claim 1, as set forth, and teaches wherein the one or more tethers comprise one or more of a power cord, a cable, or an air hose (pg. 5 par. 5: conveying pump 8 extracting box body of the sterilizing fluid 1 through the conveying pipe 9; NOTE: even though a fluid is circulating through the conveying pipe, the same hose structure, absent a teaching to the contrary, would be capable of conveying air, and thus the structure reads on an air hose). 
Regarding claim 17, Qiao teaches the UV light sanitizing cart of claim 1, as set forth, and teaches further comprising moving the UV light sanitizing cart moved into and out of a compartment within a galley of an internal cabin of a vehicle (NOTE: this is a recitation of intended use, and so long as the prior art structure reads on the instant claimed structure, this limitation would be met because the same structure would be capable of the same function; in this case, absent any teaching to the contrary, the prior art structure is a cart, which would allow it to be moved into and out of a compartment within a galley of an internal cabin of a vehicle). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6-8, 18-20, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Qiao as applied to claims 1-5, 11, and 13-17 above, and further in view of Rosen et al. (US 20190255201 A1).
Regarding claim 6, Qiao teaches the UV light sanitizing cart of claim 1, as set forth, but does not teach wherein the one or more first UV lamps and the one or more second UV lamps are configured to emit the UV light at a wavelength within the far UV spectrum.
Rosen et al. teaches a UV sterilization wand (abstract: A handheld portable device for sanitizing a surface or air surrounding a surface. The handheld portable device includes a body that comprises a user input and a UVC light source disposed at the body). Rosen et al. teaches emitting UV radiation at 222 nm in order to sterilize surfaces without harming human skin (par. 32: The filter, in some implementations, has a maximum frequency response between 220 nm and 225 nm (e.g., 222 nm). UVC light with a wavelength of approximately 222 nm is still capable of destroying pathogens or otherwise providing antiseptic solutions without causing harm to the epidermis or eyesight of persons exposed to the light). 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the UV lamps of Qiao to emit UV light at 222 nm, as taught by Rosen et al., in order to effect sterilization near people without harming them. 
Regarding claim 7, Qiao modified by Rosen et al. teaches the UV light sanitizing cart of claim 1, as set forth, and teaches wherein the one or more first UV lamps and the one or more second UV lamps are configured to emit the UV light at a wavelength of 222 nm.
Regarding claim 8, Qiao modified by Rosen et al. teaches the UV light sanitizing cart of claim 1, as set forth, and teaches wherein the one or more first UV lamps and the one or more second UV lamps are configured to emit the UV light at a wavelength within the UVC spectrum.
Regarding claim 18, Qiao modified by Rosen et al. teaches the UV light sanitizing method of claim 13, as set forth, and teaches wherein the one or more first UV lamps and the one or more second UV lamps are configured to emit the UV light at a wavelength within the far UV spectrum.
Regarding claim 19, Qiao modified by Rosen et al. teaches the UV light sanitizing method of claim 13, as set forth, and teaches wherein the one or more first UV lamps and the one or more second UV lamps are configured to emit the UV light at a wavelength of 222 nm.
Regarding claim 20, Qiao modified by Rosen et al. teaches the UV light sanitizing method of claim 13, as set forth, and teaches wherein the one or more first UV lamps and the one or more second UV lamps are configured to emit the UV light at a wavelength within the UVC spectrum.
Regarding claim 23, Qiao modified by Rosen et al. teaches an ultraviolet (UV) light sanitizing cart comprising: a body having a mobile base (Fig. 1); 
one or more first UV lamps secured to one or more portions of the body, wherein the one or more first UV lamps are configured to emit UV light (Fig. 1: first ultraviolet lamps 15); 
and one or more wand assemblies comprising one or more second UV lamps configured to emit UV light (Fig. 1: holding tube 10 and the UV sterilization head connected to it; Fig. 3: second ultraviolet lamps 28), wherein the one or more wand assemblies are connected to the body through one or more tethers (Fig. 1: conveying pipe 9), 
wherein the one or more wand assemblies are moveable between a stowed position and a deployed position (Fig. 1: clamp 11; pg. 5 par. 3: and the inner diameter of 11 and a holding tube 10 outer diameter is matched)., 
and wherein the one or more first UV lamps and the one or more second UV lamps are configured to emit the UV light at a wavelength within the far UV spectrum (see Rosen et al. modification made in claim 6).

Claims 9 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Qiao as applied to claims 1-5, 11, and 13-17 above, and further in view of KR 101142520 B1 (hereinafter referred to as ‘520).
Regarding claim 9, Qiao teaches the UV light sanitizing cart of claim 1, as set forth, but does not teach wherein the one or more first UV lamps and the one or more second UV lamps are configured to emit the UV light at a wavelength of 254 nm.
‘520 teaches a mobile cart with a UV sterilizing wand (Fig. 1; abstract: The present invention relates to a vacuum cleaner having a sterilizing function using an ultraviolet light emitting diode, and the present invention makes the interior of a vacuum state, and the ultraviolet light emitting diode in the form of a chip in a vacuum cleaner for sucking and cleaning dust and the like with the outside air). ‘520 teaches emitting UV light at 254 nm as an effective way to kill microbes (pg. 5 par. 11: Among UV-C, a wavelength of 253.7 nm (about 254 nm) is best absorbed by DNA, which is known to permanently damage and kill DNA, a microbial genetic material). 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the UV lamps of Qiao to emit UV light at 254 nm, as taught by ‘520, as an effective way to kill microbes. 
Regarding claim 21, Qiao modified by ‘520 teaches the UV light sanitizing method of claim 13, as set forth, and teaches wherein the one or more first UV lamps and the one or more second UV lamps are configured to emit the UV light at a wavelength of 254 nm.

Claims 10 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Qiao as applied to claims 1-5, 11, and 13-17 above, and further in view of Kreitenberg (EP 2772272 B1, provided in Applicant’s IDS of 11/17/2021).
Regarding claim 10, Qiao teaches the UV light sanitizing cart of claim 1, as set forth, but does not teach wherein the one or more wand assemblies comprise a first wand assembly and a second wand assembly.
Kreitenberg teaches a mobile UV sterilization cart with UV sterilization attachments that are capable of a stowed position and a deployed position (abstract: The present disclosure is generally directed to a sanitation device and, more particularly, to a sanitation device that includes a source of ultraviolet (UV) radiation that is used to sanitize a surface; Fig. 1-3). Kreitenberg teaches two UV assemblies for the purpose of sterilizing a multitude of surfaces at once (Fig. 1-3). 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Qiao to have a second wand assembly, as taught by Kreitenberg, in order to have the multiplied effect of sterilizing a multitude of surfaces at once. 
Regarding claim 22, Qiao modified by Kreitenberg teaches the UV light sanitizing method of claim 13, as set forth, and teaches wherein said providing the one or more wand assemblies comprises providing a first wand assembly and a second wand assembly.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Qiao as applied to claims 1-5, 11, and 13-17 above, and further in view of KR 200382161 Y1 (hereinafter referred to as ‘161).
Regarding claim 12, Qiao teaches the UV light sanitizing cart of claim 1, as set forth, but does not teach wherein the sanitizing head is moveably coupled to the handle.
‘161 teaches a mobile sterilization cart with a movable UV head attached to a handle (Fig. 1; abstract: The invented light-emitting diode type relates to a sterilization vacuum cleaner using UV and ozone lamp particular, in the known vacuum cleaner, the number of light emitting diodes which are respectively installed in the dust receptacle installed portion and the air induction of the suction plate groove on one side of the body type first and second ultraviolet light and ozone). ‘161 teaches wherein the UV sterilization head is rotatably attached to the handle (pg. 3 par. 7: the suction side of the dust receptacle is rotatably connected to move in contact with the bottom surface of the free end of the suction pipe) so that the UV sterilization head is capable of adapting to the surface to be sterilized while the handle is held (NOTE: this is an implied reason owing to the fact that the prior art system is a vacuum cleaner and one of ordinary skill in the art would be reasonably apprised of how a vacuum cleaner is used). 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the handle of Qiao to be rotatably connected to the UV sterilization head, as taught by ‘161, in order to adapt the orientation of the UV sterilization head to the surface to be sterilized while the handle is held. 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Qiao modified by Rosen et al. as applied to claims 6-8, 18-20, and 23 above, and further in view of KR 200382161 Y1 (hereinafter referred to as ‘161).
Regarding claim 24, Qiao modified by Rosen et al. teaches the UV light sanitizing cart of claim 23, as set forth, and teaches wherein the one or more wand assemblies comprise: a handle (Fig. 1: holding tube 10); wherein the sanitizing head comprises the one or more second UV lamps (Fig. 3: second ultraviolet lamps 28), but does not teach and a sanitizing head moveably coupled to the handle. 
‘161 teaches a mobile sterilization cart with a movable UV head attached to a handle (Fig. 1; abstract: The invented light-emitting diode type relates to a sterilization vacuum cleaner using UV and ozone lamp particular, in the known vacuum cleaner, the number of light emitting diodes which are respectively installed in the dust receptacle installed portion and the air induction of the suction plate groove on one side of the body type first and second ultraviolet light and ozone). ‘161 teaches wherein the UV sterilization head is rotatably attached to the handle (pg. 3 par. 7: the suction side of the dust receptacle is rotatably connected to move in contact with the bottom surface of the free end of the suction pipe) so that the UV sterilization head is capable of adapting to the surface to be sterilized while the handle is held (NOTE: this is an implied reason owing to the fact that the prior art system is a vacuum cleaner and one of ordinary skill in the art would be reasonably apprised of how a vacuum cleaner is used). 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the handle of Qiao modified by Rosen et al. to be rotatably connected to the UV sterilization head, as taught by ‘161, in order to adapt the orientation of the UV sterilization head to the surface to be sterilized while the handle is held. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANGRU CHEN whose telephone number is (571)272-1201. The examiner can normally be reached Monday-Friday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth A. Robinson can be reached on (571) 272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHANGRU CHEN/Examiner, Art Unit 1796     

/KEVIN JOYNER/Primary Examiner, Art Unit 1799